10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

26

 

 

 

 

| SEP 12 208 | |

CLERK ALS BISERICT COURT
| SOUTHER 2 OF Carona!

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, Case No. AQ BOY A-W
Plaintiff, INFORMATION
v. Title 17 U.S.C. § 506(a)(1)(A) and
HISHAM ALSHAIKHLI, Title 18 U.S.C. § 2319(b)(3) —
Defendant. Copyright Infringement

 

 

The United States Attorney charges:

From on or about September 7, 2017, up to and including November 16, 2017,
within the Southern District of California, defendant HISHAM ALSHAIKHLI did
willfully and for purposes of commercial advantage or private financial gain, infringe a
copyright, to wit, by aiding and abetting in the public performance of a copyrighted work,
in violation of Title 17, United States Code, Section 506(a)(1){A), Title 18, United States
Code, Section 2319(b)(3) and Title 18, United States Code, Section 2.

DATED: _4/{3/ 19 .
ROBERT S. BREWER, JR.
United States Attorney

KYLE B. TIN
Assistant U.S. Attorney

KBM:jrdc 9/11/2019

 

 

 
